TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                       NO. 03-09-00562-CV



                         Tabetha Seiler and David Vidaure, Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee

        FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
      NO. 08-793-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING


                             MEMORANDUM OPINION


               In October 2009, the trial court found that appellants Tabetha Seiler and

David Vidaure were not indigent and signed orders removing their appointed attorneys from the case.

In December we informed appellants that the reporter’s record was overdue. In February, we

informed them that their briefs were overdue and that the appeal was subject to dismissal for want

of prosecution if the briefs were not filed by March 8, 2010. To date, appellants have not filed a

brief, paid their fees, arranged for the reporter’s record to be filed, or communicated with this Court

in any fashion. We therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: May 28, 2010